In an action in which the plaintiff wife was granted a divorce by a judgment of the Supreme Court, Rockland County, dated November 6, 1975, she appeals, as limited by her brief, from so much of the said judgment as, after a nonjury trial, (1) awarded her only $75 per week as alimony and $75 per week as child support, (2) determined that a certain coin collection is the sole property of defendant and (3) failed to award her ownership and possession of a 1969 Mustang automobile. Judgment modified, on the facts, by increasing the amount awarded as alimony in the fourth decretal paragraph thereof to $125 per week. As so modified, judgment affirmed insofar as appealed from, without costs or disbursements. Mindful that the courts are looking toward "a more equitable and less discriminatory approach to economic responsibility between men and women who divorce” (Kay v Kay, 37 NY2d 632, 637), under the circumstances of this case the alimony award should be increased to $125 per week. We have examined plaintiff’s other contentions and find them to be without merit. Plaintiff’s remedy with respect to the automobile is to seek to have the judgment amended by the trial court. Cohalan, Acting P. J., Margett, Suozzi and Mollen, JJ., concur.